                                                                  The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9    AMAZON.COM, INC., a Delaware corporation;
      and VERA BRADLEY DESIGNS, INC., an
10    Indiana corporation,                                  No. 2:18-cv-00352-RSM
11                              Plaintiffs,                 ORDER GRANTING SECOND
                                                            JOINT MOTION TO CONTINUE
12            v.                                            TRIAL DATE AND AMEND
                                                            CASE SCHEDULE
13    ZHEN WANG “JOHNNY” ZHANG, an
      individual; FABBY GLOBAL TRADING, LLC
14    d/b/a “CALIBEAN COLLECTION,” a Texas
      limited liability corporation; UNIVERSAL
15    EXPO GROUP INC., a Texas corporation; and
      JOHN DOES 1-10;
16
                                Defendants.
17

18
              On this day came before the Court the parties’ Joint Motion to Continue the Trial Date
19
      and Amend the Case Schedule. After careful consideration of the Motion, the Court GRANTS
20
      the Motion for good cause shown.
21
              IT IS HEREBY ORDERED, that the case schedule shall be amended as follows:
22

23

24
                                    [CONTINUED ON FOLLOWING PAGE]
25

26

27

     ORDER                                                                     Davis Wright Tremaine LLP
                                                                                        L AW O F FI CE S
     (2:18-cv-00352-RSM) - 1                                                      920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main ꞏ 206.757.7700 fax
              DESCRIPTION                 CURRENT DATE                AMENDED DATE
 1
       Jury Trial Date                                March 9, 2020                   May 11, 2020
 2

 3     Discovery completed by                 September 13, 2019             December 13, 2019

 4     Mediation per LCR 39.1, if                October 24, 2019                           No change
       requested by the parties, held
 5     no later than
 6
       Dispositive motions must be              December 2, 2019                 January 30, 2020
 7     filed by

 8     Motions in limine must be                February 13, 2020                    April 13, 2020
       filed by
 9

10     Agreed pretrial order due                February 28, 2020                    April 29, 2020

11     Trial briefs, proposed voir                    March 4, 2020                     May 6, 2020
       dire questions, jury
12     instructions, neutral
13     statement of the case, and
       trial exhibits due
14

15            DATED this 16 day of September 2019.
16

17

18
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
19

20    Presented by:
21    Attorneys for Plaintiffs Amazon.com, Inc. and
      Vera Bradley Designs, Inc.
22
      By: /s/ Bonnie MacNaughton
23    Bonnie E. MacNaughton, WSBA #36110
      Zana Bugaighis, WSBA #43614
24    Sarah Cox, WSBA #46703
      DAVIS WRIGHT TREMAINE LLP
25    920 Fifth Avenue, Suite 3300
      Seattle, WA 98104-1610
26    Tel: (206) 622-3150
      Fax: (206) 757-7700
27    Email: bonniemacnaughton@dwt.com

     ORDER                                                               Davis Wright Tremaine LLP
                                                                                  L AW O F FI CE S
     (2:18-cv-00352-RSM) - 2                                                920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104-1610
                                                                       206.622.3150 main ꞏ 206.757.7700 fax
      zanabugaighis@dwt.com
 1    sarahcox@dwt.com
 2    Attorneys for Defendants
 3
      By: /s/ Susan D. Pitchford
 4    Susan D. Pitchford, WSBA #26259
      CHERNOFF VILHAUER, LLP
 5    111 SW Columbia Street, Suite 725
      Portland, OR 97201
 6    Tel: (503) 227-5631
 7    Fax: (503) 228-4373
      Email: sdp@chernofflaw.com
 8             kevin@chernofflaw.com

 9    and
10    Douglas H. Elliott, Pro Hac Vice
11    Merry Harrison, Pro Hac Vice
      Nathan Q. Huynh, Pro Hac Vice
12    ELLIOTT & POLASEK, PLLC
      6750 West Loop South, Suite 995
13    Bellaire, TX 77401
      Tel: (832) 485-3507
14
      Fax: (832) 485-3511
15    Email: doug@epiplawyers.com
              merry@epiplawyers.com
16            nathan@epiplawyers.com

17

18

19

20

21

22

23

24

25

26

27

     ORDER                                  Davis Wright Tremaine LLP
                                                     L AW O F FI CE S
     (2:18-cv-00352-RSM) - 3                   920 Fifth Avenue, Suite 3300
                                                 Seattle, WA 98104-1610
                                          206.622.3150 main ꞏ 206.757.7700 fax
